Hines, J.
1. Where the evidence before the ordinary in'a habeas-corpus proceeding does not demand the judgment rendered by him, the discretion of the judge of the superior court in sustaining a certiorari and granting a first new trial will not be overruled. Bell v. Askins, 150 Ga. 635 (104 S. E. 421) ; Cloud v. Hightower, 152 Ga. 761 (111 S. E. 384).
2. The judgment of the ordinary awarding the children to the father was not demanded by the evidence; and under the rule announced in the first headnote, this court will not.disturb the first grant of a new trial by the judge upon the hearing of a certiorari to review the judgment of the ordinary. ' •' Judgment affirmed.

All the Justices concur.